                


Exhibit 10.1
RSU Grant Agreement/Stock (Festa)




Granted to:            ALFRED FESTA
Date of Grant:            February 22, 2018
Grant Date “Value”:        $67.335
RSUs Granted:         31,559
Settlement:            Stock




Units shall become vested on the following dates:
10,520 units on February 22, 2019


10,520 units on February 21, 2020


10,519 units on February 22, 2021




1.    Grant of RSUs. Under the long-term incentive program of W.R. Grace & Co.
(the “Company”), the Compensation Committee (the “Committee”) of the Board of
Directors of Grace has granted you a number of restricted share units (“RSUs”),
as specified above. Each RSU represents the right to receive one share of
Company common stock. The RSUs are hereby granted pursuant to, and in accordance
with, the 2014 Stock Incentive Plan (the “Plan”), the terms of which are made a
part of this grant agreement (which grant agreement includes the Administrative
Practices set forth in the attached Annex A (as modified herein), and the
Restrictive Covenants set forth in the attached Annex B (as modified herein)).
In the event of a conflict between this agreement and the Plan, the terms of the
Plan will control. In the event of a conflict between the attached Annexes (as
modified herein) and this agreement, this agreement shall control. Capitalized
terms used in this grant agreement but not defined herein are as defined in the
Administrative Practices set forth in the attached Annex A or otherwise in the
Plan.


2.    Settlement of RSU Grant. The stock award related to your RSU Grant will be
made to you as soon as practical after the Vesting/Stock Valuation Date (but
within 60 days of that Date, in any event), regardless of your employment status
with Grace or Grace Board membership, as on any such date, provided that (1) you
do not voluntarily retire from employment with Grace prior to October 1, 2018,
without the consent of the Committee and (2) you continue to adhere to the
restrictive covenants of Annex B (as modified below). (Note that the provisions
herein shall control to the extent these provisions are inconsistent with those
regarding the consequences of a change in or termination of your employment
status under Annex A.) Please note that, while it is intended that your RSUs be
settled in stock as described herein, Grace reserves the right to instead settle
the RSUs in cash, based on the closing price of a share of its stock on the
Vesting/Stock Valuation Date, depending on an evaluation of circumstances at
that time.


3.    Other Conditions to Vesting of RSU Grant. Your RSU Grant is governed by
the terms of this Agreement and the attached Annex A (as modified herein) and
the Plan. In addition, the grant, vesting, and settlement of the RSUs shall be
subject to your continued compliance with the restrictive covenants as set forth
in Annex B (as modified in this paragraph). All references in those covenants to
your term of “employment” and the date you are no longer “employed” shall apply
to your service with Grace as an employee as well as your service as a member of
the Grace Board; which means - for avoidance of doubt – that the date you are no
longer “employed”, for




--------------------------------------------------------------------------------

                


the purposes of those covenants, shall occur on your last date of employment or
the last date of your service as a member of the Grace Board, whichever occurs
later. The Annexes (as modified herein) are incorporated by reference herein.


RSUs are being granted only to a limited number of key employees. This grant
should, consequently, be treated confidentially.


Please read and acknowledge this agreement through E-Trade as specified in the
accompanying cover memo.


W. R. Grace & Co.
                        
By: /s Elizabeth Brown




This document constitutes part of a
prospectus covering securities that
have been registered under the
Securities Act of 1933






--------------------------------------------------------------------------------

                




Annex A
W.R. Grace & Co.
Administrative Practices - RSU Grants




Definitions


"Board of Directors": The Board of Directors of the Company. "Committee": The
Compensation Committee of the Board of Directors.
“Company”: W. R. Grace & Co., a Delaware corporation and/or, if applicable in
the context, one or more of its Subsidiaries.


"Key Employee": An officer or other full-time employee of the Company, who, in
the opinion of the Company, can contribute significantly to the growth and
successful operations of the Company.


"Participant”: A Key Employee who is a recipient of a RSU Grant.


"RSU Grant": A "restricted share unit” granted to a Participant, which would
entitle him or her to a cash payment (or stock award), in accordance with his or
her 2018 RSU Grant Agreement.


"Stock Incentive Plan": the W. R. Grace & Co. 2014 Stock Incentive Plan.


"Subsidiary": A corporation, partnership, limited liability company or other
form of business association of which shares of common stock or other ownership
interests (i) having more than 50% of the voting power regularly entitled to
vote for directors (or equivalent management rights) or (ii) regularly entitled
to receive more than 50% of the dividends (or their equivalents) paid on the
common stock (or other ownership interests), are owned, directly or indirectly,
by the Company.


Administration and Amendment


The Committee has full and exclusive authority to administer the RSU Grant, and
to interpret the provisions of each Grant Agreement and the Administrative
Practices specified herein, as well as the provisions of each RSU Grant
Agreement. Decisions of the Committee regarding the interpretation and
administration of the RSU Grant shall be final and binding on all parties.


The Administrative Practices for the RSU Grant specified herein may be amended
by the Committee, provided that, no amendment or discontinuance of RSU Grants
shall, without a Participant's consent, adversely affect his or her rights in
any cash payment or stock award related thereto.






A- 1






--------------------------------------------------------------------------------


                


Annex A


RSU Grant


Each Participant's RSU Grant is made pursuant to a RSU Grant Agreement that
specifies the number of RSUs granted to the Participant, the manner of
settlement related to any RSU awards that become payable, and such other terms
and conditions as the Committee shall approve, inclusive of the provisions of
this Annex A, which are incorporated into the RSU Grant Agreement to which this
Annex A is attached.


For the avoidance of doubt, the RSU Grants that are scheduled to be settled as a
stock award shall be granted under the Stock Incentive Plan, and the terms of
this Annex A shall be interpreted in a manner that is consistent with the terms
of the Stock Incentive Plan such that the provisions contained in these
Administrative Practices shall be in addition to, and not in replacement of, the
applicable terms of such Plan.


Termination or Change in Employment Status


A Participant shall forfeit all rights to any cash payment (or stock award)
related to a RSU Grant, if, prior to the Vesting/Stock Valuation Date specified
by his or her RSU Grant Agreement, the Participant's employment terminates for
any reason other than as provided below, unless the Committee (or the designee
of the Committee, which may include the Chief Executive Officer of the Company)
determines to make an exception.


If a Participant ceases employment at or after age 55 (at a time that the sum of
his or her years of service and age total at least 60), or at or after age 62,
or as a result of death or disability, prior to the Vesting/Stock Valuation Date
specified by his or her RSU Grant Agreement, then he or she (or his or her
estate or legal representative, as appropriate) shall be entitled to receive any
cash payment or stock award (as appropriate), as soon as administratively
practical after cessation of employment, calculated using the date of his or her
cessation of employment as the Vesting/Stock Valuation Date, except that the
amount of any such payment or award shall be reduced ratably in proportion to
the portion of the Service Period during which the Participant was not an
employee (measured in whole calendar months). If a Participant ceases employment
with the Company for any of the reasons specified in this paragraph, after the
designated Vesting/Stock Valuation Date (but before the cash payment or stock
award is made), then his or her rights to his RSU Grant shall thereupon vest,
and he or she shall be entitled to receive such cash payment or stock award at
the time he or she would have otherwise received such payment or award.


A leave of absence, if approved by the Committee, shall not be deemed a
termination or change of employment status for the purposes of this RSU Grant,
but, unless the Committee otherwise directs, any cash payment or stock award
related to the RSU Grant that a Participant would otherwise have received shall
be reduced ratably in proportion to the portion of the Service Period during
which the Participant was on such leave of absence.






--------------------------------------------------------------------------------


                


Annex A


Any consent, approval or direction that the Committee may give under this
section in respect of an event or transaction may be given before or after the
event or transaction.


Code Section 409A


Notwithstanding any other provision of any RSU Grant Agreement or this Annex A,
RSU Grants shall be settled in a manner intended to comply with the provisions
of Section 409A of the Code, which shall include (i) RSUs that become vested on
the Vesting/Stock Valuation Date being settled not later than the last day of
the calendar year of the applicable Vesting/Stock Valuation Date (as defined in
the 2017 RSU Grant Agreement) and (ii) RSUs held by a “specified employee" (as
defined under Code Section 409A) that become vested, and are to be settled upon
a Participant's "separation from service" (as defined in Code Section 409A),
being settled on the first business day following the date that is six months
after the effective date of such separation from service.


Calculation of Cash Payments or Stock Awards


The calculations to determine any cash payment (or stock award) associated with
a RSU Grant shall be performed by a designee of the Committee.
Cash Dividends


In the event the Company issues cash dividends on the common stock of the
Company during the Service Period, the Committee may, but shall not be obligated
to, make any adjustments to RSU Grants, which the Committee deems appropriate in
its sole discretion to account for such dividends.


Treatment of Corporate Acquisitions and Divestments and Extraordinary Events


Consistent with the provisions of Section 15 of the Stock Incentive Plan, in the
event acquisitions or divestments, or substantial changes in tax or other laws
or in accounting principles or practices, or natural disasters or other
extraordinary events, then the Committee may, but shall not be obligated to,
amend any RSU Grant, in any manner the Committee deems appropriate, so that the
Participants may earn a cash payment or stock award (as appropriate) consistent
with the objectives of the RSU Grants, as determined by the Committee in its
sole discretion.


Notwithstanding any other provision of these Administrative Practices (or the
Stock Incentive Plan, as appropriate) to the contrary, in the event a Change in
Control of the Company (within the meaning of the Stock Incentive Plan) shall
occur during a "Service Period" (as defined below), then each unvested portion
of the Participant's RSU Grant (with respect to that Service Period) shall
thereupon fully vest, and he or she shall be entitled to receive any cash
payment or stock award (as appropriate) he or she would otherwise have received
as soon as administratively practical after the Change in




A-3






--------------------------------------------------------------------------------


                


Annex A


Control, calculated using the date of such Change in Control as the
Vesting/Stock Valuation Date. "Service Period” means the period of February 22,
2018 to February 22, 2021.


General


Nothing in this document or in any instrument executed pursuant hereto shall
confer upon a Participant any right to continue in the employ of the Company or
a Subsidiary, or shall affect the right of the Company or a Subsidiary to
terminate his or her employment with or without cause.


The Company or a Subsidiary may make such provisions as it may deem appropriate
for the withholding or any taxes that the Company or a Subsidiary determines it
is required to withhold in connection with any RSU Grant or any cash payment (or
stock award) related thereto.


No RSU Grant, nor any cash payment or stock award related thereto, or other
right thereunder, shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance or charge, except by will or the laws of descent
and distribution, or by the terms of a Participant's Designation of Beneficiary,
if any, on file with the Company.


Nothing in a RSU Grant is intended to be a substitute for, or shall preclude or
limit the establishment or continuation of, any other plan, practice, or
arrangement for the payment of compensation or benefits to employees generally,
or to any class or group of employees, which the Company or a Subsidiary now has
or may hereafter lawfully put into effect, including, without limitation, any
retirement, pension, group insurance, annual bonus, stock purchase, stock bonus
or stock option plan.


No cash amounts paid or stock awarded pursuant to any RSU Grant shall be
included or counted as compensation for the purposes of any employee benefit
plan of the Company or a Subsidiary where contributions to the plan, or the
benefits received from the plan, are measured or determined in whole or in part,
by the amount of the employee’s compensation.


A RSU Grant to an employee of a Subsidiary shall be contingent on the approval
of the Subsidiary and the Subsidiary's agreement that (a) the Company may
administer the RSU Grant on its behalf and (b) the Subsidiary will make, or
reimburse the Company for, the cash payments or stock awards related to the RSU
Grant. The provisions of this paragraph and the obligations of the Subsidiary so
undertaken may be waived, in whole or in the part, from time to time by the
Company.


The Chief Executive Officer of the Company may approve such technical changes
and clarifications to the RSU Grants as necessary, provided that such changes or
clarifications do not vary substantially from the terms and conditions outlined
herein.




A-4






--------------------------------------------------------------------------------






Annex B
    



W.R. Grace & Co.
Restrictive Covenants - RSU Grants


1.Noncompetition
 
(a)    For a period of 24 months after a Participant is no longer employed (for
any reason whatsoever) by the Company, the Participant will not, without the
prior written consent of an authorized officer of the Company, (a) directly or
indirectly engage in or (b) assist or have any active interest in (whether as a
proprietor, partner, stockholder, officer, director or any type of principal
whatsoever (provided that ownership of not more than 2% of the outstanding stock
of a corporation traded on a national securities exchange shall not of itself be
viewed as assisting or having an active interest), or (c) enter the employment
of or act as an agent, broker or distributor for or adviser or consultant to any
person, firm, corporation or business entity that is (or is about to become)
directly or indirectly engaged in the development, manufacture or sale of any
product that competes with or is similar to any product manufactured, sold or
under development by the Company at any time while the Participant was employed
by the Company, in any area of the world in which such product is, at the time
the Participant ceases to be employed, manufactured or sold by the company;
provided that this restriction shall apply only with respect to the products
with whose development, manufacture, or sale the Participant was concerned or
connected in any way during the 12 month period immediately prior to the
Participant ceasing to be an employee of the Company.


(b)    The Participant hereby acknowledges and confirms that the business of the
Company extends throughout substantial areas of the world. During the course of
the Participant's employment with the Company, the Participant's involvement
with the business of the Company may vary as to products and geographic area. It
is the Company's practice to enforce this noncompetition covenant only to the
extent necessary to protect the Company's legitimate interests commensurate with
the Participant's involvement with the business of the Company during the
Participant's employment, and the Participant acknowledges and confirms that the
Company may enforce this noncompetition covenant consistent with such practice.


2.
Nonsolicitation of Customers



(a)    The Participant agrees that during the 24 month period immediately
following cessation of the Participant's employment with the Company for any
reason whatsoever, the Participant shall not, on the Participant's own behalf or
on behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, without the prior written consent of an
authorized officer of the Company, solicit, contact, call upon, communicate with
or attempt to communicate with any customer or prospect of the Company, or any
representative of any customer or prospect of the Company, with a view to


B- 1




--------------------------------------------------------------------------------





Annex B


sell or provide any product, equipment, or service competitive or potentially
competitive with any product, equipment, or service sold or provided or under
development by Company during the 12 months immediately preceding cessation of
the Participant's employment with the Company; provided that the restrictions
set forth in this paragraph shall apply only to customers or prospects of the
Company, or representative of customers or prospects of the Company, with whom
the Participant had contact during such 12-month period. The actions prohibited
by this section shall not be engaged in by the Participant directly or
indirectly, whether as manager, salesman, agent, sales or service
representative, engineer, technician or otherwise.


3.
Nonsolicitation of Employees. The Participant agrees that during the 24 month
period immediately following cessation of the Participant's employment with the
Company for any reason whatsoever, the Participant shall not, on the
Participant's own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise, without
the prior written consent of an authorized officer of the Company, recruit,
solicit, or induce, or attempt to recruit, solicit, or induce, any employee of
the Company (with whom the Participant had contact or supervised during the term
of the Participant's employment with the Company) to terminate their employment
relationship with the Company or to perform services for any other person, firm,
corporation or business organization or entity.



4.
The Participant acknowledges that were the Participant to breach the provisions
of any of these restrictive covenants, the injury to the Company would be
substantial, irreparable, and impossible to measure and compensate in money
damages alone. The Participant therefore agrees that, in addition to provable
damages, the Company may seek, and agrees that a court of competent jurisdiction
should grant, preliminary and permanent injunctive relief prohibiting any
conduct by the Participant that violates any of these covenants.




